UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File Number000-51726 Magyar Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-4154978 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 400 Somerset Street, New Brunswick, New Jersey (Address of Principal Executive Office) (Zip Code) (732) 342-7600 (Issuer’s Telephone Number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Accelerated filer o Non-accelerated filer o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 1, 2011 Common Stock, $0.01 Par Value MAGYAR BANCORP, INC. Form 10-Q Quarterly Report Table of Contents PART I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1a. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signature Pages 35 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements MAGYAR BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets (In Thousands, Except Share and Per Share Data) March31, September30, (Unaudited) Assets Cash $ $ Interest earning deposits with banks Total cash and cash equivalents Investment securities - available for sale, at fair value Investment securities - held to maturity, at amortized cost (fair value of $42,527 and $45,398 at March 31, 2011 and September 30, 2010, respectively) Federal Home Loan Bank of New York stock, at cost Loans receivable, net of allowance for loan losses of $3,769 and $4,766 at March 31, 2011 and September 30, 2010, respectively Bank owned life insurance Accrued interest receivable Premises and equipment, net Other real estate owned ("OREO") Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits $ $ Escrowed funds Federal Home Loan Bank of New York advances Securities sold under agreements to repurchase Accrued interest payable Accounts payable and other liabilities Total liabilities Stockholders' equity Preferred stock: $.01 Par Value, 1,000,000 shares authorized; none issued - - Common stock: $.01 Par Value, 8,000,000 shares authorized; 5,923,742 issued; 5,798,831 and 5,783,131 outstanding at March 31, 2011 and September 30, 2010, respectively, at cost 59 59 Additional paid-in capital Treasury stock: 124,911 and 140,611 shares at March 31, 2011 and September 30, 2010, respectively, at cost ) ) Unearned Employee Stock Ownership Plan shares ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these statements. 1 Table of Contents MAGYAR BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Operations (In Thousands, Except Per Share Data) For the Three Months Ended March 31, For the Six Months Ended March 31, (Unaudited) Interest and dividend income Loans, including fees $ Investment securities Taxable Tax-exempt 1 1 3 3 Federal Home Loan Bank of New York stock 40 46 87 91 Total interest and dividend income Interest expense Deposits Borrowings Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Other income Service charges Other operating income Gains on sales of loans 10 39 Gains on sales of investment securities 35 35 Gains (losses) on the sales of OREO ) 97 ) 97 Total other income Other expenses Compensation and employee benefits Occupancy expenses Advertising 49 47 89 Professional fees Service fees REO expenses 81 FDIC deposit insurance premiums Other expenses Total other expenses Income (loss) before income tax expense (benefit) Income tax expense (benefit) ) 2 ) ) Net income (loss) $ ) $ $ ) $ Net income (loss) per share-basic and diluted $ ) $ $ ) $ The accompanying notes are an integral part of these statements. 2 Table of Contents MAGYAR BANCORP, INC. AND SUBSIDIARY Consolidated Statement of Changes in Stockholders' Equity For the Six Months Ended March31, 2011 (In Thousands, Except for Share Amounts) (Unaudited) Common Stock Additional Unearned Other Shares Par Paid-In Treasury ESOP Retained Comprehensive Outstanding Value Capital Stock Shares Earnings Loss Total Balance, September 30, 2010 $
